FILED
                             NOT FOR PUBLICATION                              DEC 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACK CLARK,                                       No. 10-16355

               Plaintiff - Appellant,             D.C. No. 1:10-cv-00426-LJO-SMS

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jack Clark appeals pro se from the district court judgment dismissing his

action for damages, declaratory relief, and injunctive relief for alleged statutory

violations related to the assessment and collection of income tax by the Internal

Revenue Service (“IRS”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal for lack of jurisdiction or for failure to

state a claim. Shwarz v. United States, 234 F.3d 428, 432 (9th Cir. 2000); Farr v.

United States, 990 F.2d 451, 453 (9th Cir. 1993). We affirm.

      Clark’s quiet title claim challenges both the procedural validity of the tax

liens and the merits of the underlying assessments. The district court correctly

concluded that Clark could not use a quiet title claim to challenge the assessments’

merits. See Hughes v. United States, 953 F.2d 531, 538 (9th Cir. 1992). As for

Clark’s procedural claims, the district court correctly found that the government

had established the tax assessments were proper.

      Clark next contends that the district court erred in dismissing the several

claims which asserted that the IRS’s collection activity involved statutory

violations. We disagree. He alleged jurisdiction under 26 U.S.C. § 7433, but the

district court did not have jurisdiction over Clark’s claims pursuant to that

provision, because Clark did not exhaust administrative remedies as required by

§ 7433(d)(1). See Conforte v. United States, 979 F.2d 1375, 1377 (9th Cir. 1993).1




      1
              Even if the failure to exhaust administrative remedies is not
technically jurisdictional, see Arbaugh v. Y & H Corp., 546 U.S. 500, 516 (2006),
dismissal for failure to exhaust was still proper. See Morrison v. Nat’l Austl. Bank
Ltd., __ U.S. __, __, 130 S. Ct. 2869, 2877 (2010); Daniels-Hall v. Nat’l Educ.
Ass’n, 629 F.3d 992, 997–98 (9th Cir. 2010).

                                           2
At a minimum, Clark failed to include all the information required by 26 C.F.R.

§ 301.7433–1(e)(2)(i) in the administrative claims that he sent to the IRS.2

      Clark then contends that his claim for unauthorized disclosure of his tax

return information pursuant to 26 U.S.C. § 6103 should not have been dismissed

because the disclosures in notices of lien and levy were not authorized. Where a

violation of § 6103 is alleged in connection with tax collection activities, § 7433 is

the applicable provision granting jurisdiction. Shwarz, 234 F.3d at 432–33. Again,

because Clark failed to exhaust administrative remedies, dismissal of this claim

was proper.3 There was no error.

      Clark finally contends that the Administrative Procedure Act (“APA”), 5

U.S.C. §§ 701–706, grants the district court jurisdiction over his claim for a

violation of 26 U.S.C. § 6331(a). Again, we disagree. The APA does not confer

subject matter jurisdiction and does not supersede statutory limitations on district

court jurisdiction. 5 U.S.C. § 702; Califano v. Sanders, 430 U.S. 99, 107 (1977);



      2
              Clark also did not exhaust administrative remedies for his claims
related to the IRS’s failure to release tax liens in response to his demands. See 26
U.S.C. § 7432(d)(1); 26 C.F.R. § 301.7432–1(f)(1) & (2)(i).
      3
              The district court also correctly concluded that Clark did not state a
claim for relief based on the disclosures in those notices. See 26 C.F.R.
§ 301.6103(k)(6)–1(a)(1)(vi), (c)(2); Huff v. United States, 10 F.3d 1440, 1447 (9th
Cir. 1993).

                                           3
Lee v. Blumenthal, 588 F.2d 1281, 1283 (9th Cir. 1979). Two such limitations

apply to bar the injunctive and declaratory relief Clark seeks in this claim.4 26

U.S.C. § 7421(a); 28 U.S.C. § 2201(a); Sokolow v. United States, 169 F.3d 663,

664–65 (9th Cir. 1999); Hutchinson v. United States, 677 F.2d 1322, 1326–27 (9th

Cir. 1982).

      AFFIRMED.




      4
            Clark’s claim would fail on the merits, in any event. Maisano v.
Welcher, 940 F.2d 499, 502 (9th Cir. 1991).

                                          4